Citation Nr: 1510044	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right eye damage.

3.  Entitlement to service connection for arrhythmia


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the four issues remaining on appeal and for hypesthesia-7th nerve damage, residuals of facial laceration (claimed as achalasia).  During the pendency of the appeal, the RO granted service connection for the latter, by January 2010 rating decision.

The Veteran provided testimony during a RO hearing in April 2010; the transcript is a matter of record.

The Veteran, through his representative in a February 2015 brief, has raised the issues of a claim for increase related to his service-connected facial scar and of service connection for tinnitus, hyperacusis, altered taste, speech impairment, inability to squint, and swallowing difficulty secondary to service-connected hypesthesia-7th nerve damage, residuals of facial laceration (claimed as achalasia).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them issue, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
 
Bilateral Hearing Loss

VA received the Veteran's claim of entitlement to service connection for bilateral hearing loss in October 2008.  In this application, he stated his opinion that his hearing loss was caused by flight line work around piston and jet aircraft, without use of any hearing protection. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Here, both the first and second elements of service connection are satisfied.  The Board recognizes, without going into great detail, that the Veteran has hearing loss for VA purposes, based on a September 2009 VA examination that showed 65 dB acuity at 4000 Hz, bilaterally.  Thus, the Veteran has a current disability.  This is the first evidence in the record of a hearing impairment, as defined by regulation.  

The Board pauses to note that the June 2010 Statement of the Case lists as evidence a September 2008 private audiological examination, which is in the claims file and which would also appear to show earlier hearing loss.  However, this record does not belong to the Veteran whose claim is currently on appeal.

Returning to the merits of this appeal, military noise exposure has been conceded, based on the Veteran's DD 214 that shows service in the Air Force as an Autopilot System Repairman.  The Veteran's statements regarding noise exposure are consistent with the circumstances of his service.  38 C.F.R. § 3.303(a).  Thus, there is sufficient evidence of possible in-service acoustic trauma.

Thus, the third element of service connection is at issue here.  In this regard, the Board finds that the medical nexus opinion rendered during September 2009 VA examination is inadequate, in view of Dalton v. Nicholson.  21 Vet. App. 23, 39 (2007) ("...the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service"). 

The VA examiner provided an opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.  He explained that the separation examination showed hearing to be within normal limits in both ears.  Noting the possibility of hearing loss demonstrated by a 30 dB threshold in the left ear only at 6000 Hz, the VA examiner determined this to be an unusual finding, mostly likely due to ear phone misplacement.  The VA examiner concluded that there was no significant worsening of hearing shown during the Veteran's service.  

Most of the probative value of a medical opinion derives from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the VA examiner's rationale essentially and impermissibly based on the absence of hearing loss during service.  The VA examiner's assertion regarding the possibility of genetic component to the hearing loss is speculative and, therefore, is afforded little, if any, probative value.  

The VA examiner states that the service records are silent for any complaints of hearing loss or signs of auditory dysfunction.  Again, the absence of evidence is not outcome determinative.

Tellingly, while eliciting a history of military noise exposure, the VA examiner did not discuss the significance of that exposure in his medical opinion, instead referring only to the significance of post-service noise exposure.  

Therefore, a medical opinion is required that expressly weighs the relative impact of service and post-service noise exposure and that addresses why the Veteran's noise exposure on the flight line in service did not result in hearing loss, potentially indicated by 10 dB shifts at 2000 and 3000 Hz and by a 5 dB shift at 4000 Hz as between entrance and separation examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Right Eye Damage

During September 2009 VA examination, the Veteran also reported injuring his right eye in the MVA during service, described as a hematoma resulting in blurry vision ever since.  The Veteran also described a periodic sharp pain in the right eye, of unspecified duration.  After physical examination, the VA examiner diagnosed astigmatism (right eye), compound hyperopia (left eye), and corrected presbyopia, bilaterally.  The VA examiner also noted that the Veteran had a larger than average cup-to-disc ratio, but the neural retinal rim appeared intact and symmetrical.  Crediting the Veteran's report of trauma to the periorbital region of his face during service, the VA examiner found no long-term sequelae in the absence of extra-ocular movement (EOM) restrictions or loss of vision.  

However, the VA examiner noted that the Veteran reported a problem with his rods, per his treating provider.  The VA examiner went on to state that this is unlikely related to any previous injuries.  The Board finds that the Veteran should have the opportunity for the VA examiner to review the private treatment records, in this instance, to potentially identify the specific nature of the alleged problem with his rods.

Additionally, in a February 2015 brief, the Veteran's representative proffered new arguments pertaining to service connection of right eye disability and submitted new evidence.  For instance, the representative describes symptoms of photosensitivity and dry eye related to service-connected nerve damage, supported by internet research on Bell's palsy.  Therefore, additional development is necessary to address these contentions.  38 C.F.R. §§ 3.159(c)(4), 20.1304(c).

Arrhythmias

Finally, the record reflects that the Veteran's representative recently submitted a brief, citing an article on ventricular tachycardia (defined as three or more irregular beats in 100 beats).  As no waiver of RO jurisdiction was submitted, this claim must be returned to the AOJ for consideration of this evidence, in the first instance.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Hearing Test Notification Report dated September 2008 with the correct Veteran's claims file.

2.  Send the Veteran a VCAA notification letter, including what the evidence must show for secondary service connection (namely, right eye damage (including photosensitivity and dry eye) related to service-connected hypesthesia-7th nerve damage, residuals of facial laceration (claimed as achalasia)).

3.  Request an addendum medical opinion from the September 2009 audiological examiner or if that examiner is unavailable, another appropriate examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss was caused by or incurred during the Veteran's military service.

In so doing, the VA examiner is asked to expressly weigh the relative impact of in-service and post-service noise exposure.  In other words, when considering the etiology of the Veteran's current hearing loss, assume the Veteran's statements of exposure to noise in service to be credible and accurate, and describe how those statements were considered by you in the process of reaching your opinion in this matter.  

4.  Request an addendum medical opinion from the September 2009 eye examiner or if that examiner is unavailable, another appropriate examiner.  

(A)  The VA examiner should review the private treatment records from Dr. L, which span July 2002 to July 2009.  In so doing, he/she should specifically comment both on the Veteran's report of a problem with his rods and on his representative's assertion of photosensitivity and a dry eye condition.  The VA examiner should render any related diagnoses, if appropriate. 

(B)  The VA examiner should, then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability (associated with his rods, with photosensitivity, or with dry eye) was caused by or incurred during the Veteran's military service, including as a result of the MVA in service.

(C)  If, and only if, answering (B) in the negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right eye disability (to include photosensitivity and a dry eye condition) is caused by the Veteran's service-connected hypesthesia-7th nerve damage, residuals of laceration (claimed as achalasia).

(D)  If, and only if, answering both (B) and (C) in the negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right eye disability (to include photosensitivity and a dry eye condition) has been aggravated by the Veteran's hypesthesia-7th nerve damage, residuals of laceration (claimed as achalasia).

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right eye disability (i.e., a baseline) before the onset of the aggravation.

A complete rationale must be provided for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, readjudicate the issues on appeal based on all of the evidence of record, to include evidence received since the June 2010 statement of the case.  If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

